*316Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Damon Emanuel Elliott appeals the district court’s order declining to file Elliott’s free-standing DNA motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Elliott, No. 8:97-cr-00053-PJM-1 (D. Md. Oct. 31, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED